DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skjaeveland (4,400,994) in view of Friggstad (4,840,223).
Regarding claim 14, Skjaeveland discloses articulated boom arm (figure 1) adapted to be used with an agricultural spraying machine (capable of, col. 1, lines 33-37) comprising:
	a plurality of consecutive beam sections (items 1 and 3) each having a profile periphery of beam (items 1 and 3 are beams and thus have a periphery of a beam), and laying out from a first support agricultural vehicle attachment) which holds said boom arm cantilevered outwards of said agricultural spraying machine through a first section of beam (item 1);
	wherein said articulated boom arm comprises at least one hinge (see below, items A and B as well as 2, 7-11) connectable to two of said consecutive beam sections (see figures 1-2);
wherein said at least one hinge (12) has two hinged support pieces (see below, items A and B) pivoting one each other around a horizontal connection shaft (item 2);
	wherein each hinged support piece includes at least one lower flange (see below, items C and D, the Examiner notes the definition of a flange is a projection used for strength or for attaching to another object, which the rectangular sections project from the triangular sections for attachment to 1 and 3) suitable to embrace the profile periphery of at least one end of the corresponding beam section (said rectangular components embrace at least part of the periphery of the beam, the Examiner notes that the entire periphery need not be embraced); 

However, Friggstad discloses an adjustable link assembly which is used for an agricultural vehicle which teaches essentially an elongated boom-like portion (item 20) which is connected to an arm (item 14) vie a support piece (items 24 and 25) which includes a lower flange portion (see figure 3) the flange having at least two wings in the lower part resulting in an incomplete profile (trapezoidal section of Friggstad would result in incomplete profile) and having several drillings (see figure 3 of Friggstad and explicitly shown in Skjaeveland where modification would take place) which allow the insertion of at least one fastening means (item 26 of Friggstad and bolts shown in Skjaeveland).
The substitution of one known element (flat bracket) as taught by Skjaeveland for another (flanged/wings bracket) as taught by Friggstad would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution of a flanged bracket as shown in Friggstad would have yielded predictable results, namely, a means for securing a component via sheet metal or the like.
A modified Skjaeveland teaches wherein the at least one fastening device (bolts shown in figures) holds the corresponding beam section preventing the sliding of said lower flange with respect to said corresponding beam section (see figures 1 and 2, bolted portions prevent sliding).
Regarding claim 15, Skjaeveland and Friggstad further teach wherein said at least one fastening device is selected from the group consisting of screws and nuts, studs, threaded bolts, spigots, bolts, and fast acting cams (see figures for bolts).
Regarding claim 16, Skjaeveland and Friggstad further teach wherein said at least one lower flange and said consecutive beam sections have several drillings which allow the insertion of the at least one corresponding fastening device (see figures 1 and 2 of Skjaeveland which show the holes for insertion of a bolt through both the beams 1/3 and the flange).


    PNG
    media_image1.png
    334
    867
    media_image1.png
    Greyscale
 

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the meaning of the profile being embraced) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For clarity, the Examiner notes that Applicant believes that the claims essentially require what is shown on page 7 of the response on 2/24/21, that there must be a snug fit and that each hinged piece must snugly fit on three sides of the beam T.  However, for some reason it is acceptable if the lower part does not “embrace” the beam as shown in both examples.  The Examiner believes absent specified language that “suitable to embrace the profile periphery” requires essentially a direct connection of a sheet metal flange portion on the top/sides that the current language does not require this configuration.  The Examiner notes that “embrace” is defined as essentially either “to encircle or enclose” or “to clasp” generally with arms.  Since the Applicant clearly does not want to fully encircle as the bottom part is not required, the Examiner has taken the broader interpretation which Skjaeveland teaches.  Particularly, the hinge of Skjaeveland as a whole with the bolts provide a clasping action.  Furthermore, the example shown assumes a uniquely shaped beam which is not required (e.g. a rectangular beam would not have the weaknesses pointed out by the Applicant in the arguments since there would be additional support from the beam).  The Examiner further notes that the Applicants appear 
Regarding the argument to the Friggstad reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Regarding this combination, the Examiner is merely taking the connection means using two wings as shown in Friggstad to modify Skjaeveland to include essentially a bent surrounding connection.  This would result in an incomplete profile depending on how tight the bolts were and explicitly it shown with some spacing in Friggstad.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752